J-S36029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RYAN THOMAS REESE                          :
                                               :
                       Appellant               :      No. 108 WDA 2020

                 Appeal from the Order Dated January 2, 2020
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001118-2015


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                FILED AUGUST 14, 2020

        Appellant, Ryan Thomas Reese, appeals from the order entered in the

Fayette County Court of Common Pleas, which denied his first petition brought

under the Post-Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant sexually abused S.L. in 2013 and 2014. On November 9, 2016, a

jury convicted Appellant of one count of corruption of a minor.      The court

sentenced Appellant on January 25, 2017, to 9 to 24 months’ incarceration.

During sentencing, the court also informed Appellant of his obligation to

register and report as a sexual offender for 15 years. This Court affirmed the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S36029-20


judgment of sentence on May 23, 2018, and our Supreme Court denied

allowance of appeal on November 10, 2018. See Commonwealth v. Reese,

192 A.3d 270 (Pa.Super. 2018), appeal denied, 649 Pa. 631, 197 A.3d 1171

(2018) (unpublished memorandum).

      On May 17, 2019, Appellant timely filed pro se his first and current PCRA

petition.    The PCRA court subsequently appointed counsel, who filed an

amended PCRA petition on September 10, 2019. Following a December 16,

2019 evidentiary hearing, the court denied PCRA relief on January 2, 2020.

On January 21, 2020, Appellant filed a timely notice of appeal and a voluntary

concise statement of errors complained of on appeal per Pa.R.A.P. 1925(b).

      Appellant raises the following issues for our review:

            Whether the PCRA court erred in not finding trial
            counsel…ineffective in her cross-examination of Corporal
            James Aughinbaugh regarding phone contacts between
            [Appellant] and S.L.?

            Whether the PCRA court erred in not finding [trial counsel]
            ineffective for failing to effectively cross-examine Corporal
            Aughinbaugh as to the original reason for the surveillance?

            Whether    Appellant’s    sexual     offender    registration
            requirements are constitutional?

(Appellant’s Brief at 3).

      Preliminarily, to be eligible for PCRA relief, the petitioner must be

“currently serving a sentence of imprisonment, probation or parole for the

crime” at issue. 42 Pa.C.S.A. § 9543(a)(1)(i). See also Commonwealth v.

Williams, 977 A.2d 1174 (Pa.Super. 2009), appeal denied, 605 Pa. 700, 990


                                        -2-
J-S36029-20


A.2d 730 (2010) (explaining that once sentence is completed, petitioner is

ineligible for PCRA relief).

       Instantly, the court sentenced Appellant on January 25, 2017, to 9 to

24 months’ incarceration.         The record indicates that Appellant’s sentence

expired on January 25, 2019, and he is no longer serving a sentence for the

underlying conviction. Therefore, Appellant is ineligible for PCRA relief. See

id.; 42 Pa.C.S.A. 9543(a)(1)(i).2 Accordingly, we affirm.

       Order affirmed.



____________________________________________


2 In his third issue on appeal, Appellant complains about his registration
requirements under SORNA I. Appellant, however, is currently subject to the
registration requirements under Revised Subchapter H of SORNA II, as he
committed his offense in 2013 and 2014. See Act of Feb. 21, 2018, P.L. 27,
No. 10; Act of June 12, 2018, P.L. 1952, No. 29 (collectively, SORNA II) (under
SORNA II, General Assembly split SORNA I’s former Subchapter H into Revised
Subchapter H and Subchapter I; Revised Subchapter H applies to offenders
who committed offense on or after December 20, 2012, see 42 Pa.C.S.A. §§
9799.10-9799.42).       Further, Appellant makes no mention of Revised
Subchapter H, let alone any cogent argument attacking the statute as
unconstitutional. See Commonwealth v. Cosby, 224 A.3d 372 (Pa.Super.
2019), appeal granted in part, ___ A.3d ___, 2020 WL 3425277 (Pa. June 23,
2020) (holding appellant failed to develop on appeal challenge to
constitutionality of SORNA II where appellant cited, but did not adequately
apply test to determine if challenged provisions of SORNA II constitute
criminal punishment). Additionally, Revised Subchapter H’s registration
provisions have not been declared unconstitutional. See Commonwealth v.
Brooker, 103 A.3d 325 (Pa.Super 2014), appeal denied, 632 Pa. 679, 118
A.3d 1107 (2015) (providing duly enacted legislation carries strong
presumption of constitutionality). See also Commonwealth v. Torsilieri,
___ Pa. ___, ___ A.3d ___, 2020 WL 3241625 (filed June 16, 2020)
(remanding to trial court for additional fact-finding to determine whether
Revised Subchapter H amounts to criminal punishment). Thus, to the extent
Appellant’s third issue can be construed as challenging the constitutionality of
Revised Subchapter H, that claim merits no relief on the grounds asserted.

                                           -3-
J-S36029-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2020




                          -4-